UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F [ ]REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF For the fiscal year ended December 31, 2009 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [ ]SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Commission File Number: 000-51337 RUSH METALS CORP. (formerly American Goldrush Corp.) (Exact name of Registrant as specified in its charter) Alberta, Canada (Jurisdiction of incorporation or organization) 11215 Jasper Avenue, Suite 505, Edmonton, Alberta, Canada T5K 0L5 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, Fully Paid and Non-Assessable Common Shares, Without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: The registrant has one class of Common Stock with 42,613,920 shares outstanding as of December 31, 2009 and June 25, 2010.No preferred shares issued and outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYes []No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [] No [X] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP []International Financial Reporting Standards as issuedOther [ X] by the International Accounting Standards Board [] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [] Item 18 [ X ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] Index to Exhibits on Page (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the Registrant has filed all documents and reports to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [x] RUSH METALS CORP. (Formerly American Goldrush Corp.) FORM 20-F ANNUAL REPORT 2009 TABLE OF CONTENTS Mining Glossary i Introduction ii Part I Item 1. Identity of Directors, Senior Management and Advisors 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 1 Item 4. Information on the Company 12 Item 4A. Unresolved Staff Comments 27 Item 5. Operating and Financial Review and Prospects 27 Item 6. Directors, Senior Management and Employees 37 Item 7. Major Shareholders and Related Party Transactions 43 Item 8. Financial Information 45 Item 9. The Offer and Listing 47 Item 10. Additional Information 48 Item 11. Quantitative and Qualitative Disclosures About Market Risk 52 Item 12. Description of Other Securities Other Than Equity Securities 53 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 54 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 54 Item 15. Controls and Procedures 54 Item 16. A B C D E F G Reserved Audit Committee Financial Expert Code of Ethics Principle Accountant Fees and Services Exemptions from the Listing Standards for Audit Committees Purchases of Equity Securities by the Issuer and Affiliated Purchasers Change n Registrants Certifying Accountant Corporate Governance 55 56 56 56 56 Part III Item 17. Financial Statements 57 Item 18. Financial Statements 57 Item 19. Exhibits 88 Financial Statements 58 Signature Page Certifications 89 Mining Glossary Au: Gold Breccia: Rock composed of sharp-angled fragments embedded in a fine-grained matrix. Deposit: A mineralized body which has been physically delineated by sufficient drilling, trenching, and/or underground work, and found to contain a sufficient average grade of metal or metals to warrant further exploration and/or development expenditures. Such a deposit does not qualify as a commercially mineable ore body or as containing reserves of ore, unless final legal, technical, and economic factors are resolved. Hectare: A unit of area in the metric system equal to 100 acres, or 10,000 square meters, and the equivalent of 2.471 acres in British Imperial and U.S. Customary measure. Mineralized material: Tonnage and grade estimate for non-reserve materials where sampling and geologic understanding is sufficient for classification as reserves, but that may not pass the economic test. Ore: A natural aggregate of one or more minerals which, at a specified time and place, may be mined and sold at a profit or from which some part may be profitably separated. Quartz: A common mineral, silicon dioxide, occurring in crystals and grains. Stratigraphy: The arrangement of rock strata, especially as to geographic position and chronological order of sequence. i INTRODUCTION We were formed as a corporation under the federal laws of Canada pursuant to the Canada Business Corporations Act on August 8, 2003. We are an exploration stage company engaged principally in the acquisition, exploration, and if warranted and feasible, development of natural resource properties in North America.On August 20, 2009 at an annual meeting of shareholders, a majority of the Company’s shareholders approved a change in name of the Company to Rush Metals Corp. In this Annual Report, the “Company”, “Rush Metals Corp. (formerly American Goldrush Corp.)”, “Rush”, "we", "our", and "us", refer to Rush Metals Corp. (formerly American Goldrush Corp.) (unless the context otherwise requires).Summary discussions of documents referred to in this Annual Report may not be complete, and we refer you to the actual documents for more complete information.Our principal corporate offices are located at Suite 505, 11215 Jasper Avenue, Edmonton, AlbertaT5K 0L5. BUSINESS OF RUSH METALS CORP. (formerly American Goldrush Corp.) Rush Metals Corp. (formerly American Goldrush Corp.) is principally a company engaged in the acquisition and exploration of mineral properties. The Company currently has entered into one property option agreements relating to a property in British Columbia, Canada. FINANCIAL AND OTHER INFORMATION In this Annual Report, unless otherwise specified, all dollar amounts are expressed in Canadian Dollars (“CDN$” or “$”).The Government of Canada permits a floating exchange rate to determine the value of the Canadian Dollar against the U.S. Dollar (US$). FORWARD-LOOKING STATEMENTS This Annual Report includes forward-looking statements, principally in ITEM #4, “Information on the Company” and ITEM #5, “Operating and Financial Review and Prospects".We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting our business.These forward-looking statements are subject to risks, uncertainties and assumptions including, among other things, the factors discussed in this Annual Report under ITEM #3, “Key Information, Risk Factors" and factors described in documents that we may furnish from time to time to the Securities and Exchange Commission. The words "believe", "may", "estimate", "continue", "anticipate", "intend", "expect", and similar words are intended to identify forward-looking statements.In light of these risks and uncertainties, the forward-looking information, events and circumstances discussed in this Annual Report might not occur.Our actual results and performance could differ substantially from those anticipated in our forward-looking statements.We undertake no obligation to update publicly or revise any forward-looking statements because of new information, future events or otherwise. ii PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE. Not applicable ITEM 3.KEY INFORMATION. 3.A Selected Financial Data The selected financial data of the Company for the fiscal years ended December, 31, 2009, 2008, 2007, 2006, and 2005 was derived from the financial statements of the Company that have been audited by BDO Canada LLP independent registered public accounting firm, as indicated in their audit reports, which are included elsewhere in this Annual Report. The selected financial data should be read in conjunction with the financial statements and other financial information included elsewhere in the Annual Report. The Company has not declared any dividends since incorporation and does not anticipate that it will do so in the foreseeable future.The present policy of the Company is to retain all available funds for use in its operations and the expansion of its business. Table No. 1 is derived from the financial statements of the Company, which have been prepared in accordance with Canadian Generally Accepted Accounting Principles (GAAP). During the year ended December 31, 2008, the Company extended the life of its warrants.Under US GAAP, such an extension resulted in a total incremental fair value of $8,051 to be recorded as a dividend which had no impact on the Company’s loss per share. There was no modification of warrant terms in 2009. There are no other material numerical differences between Canadian GAAP and US GAAP, as applicable to the Company except for the modification of warrants in 2008 as described above. 1 Table No. 1 Selected Financial Data (CDN$) Year Year Year Year Year Ended 12/31/09 Ended 12/31/08 Ended 12/31/07 Ended 12/31/06 Ended 12/31/05 Revenue $Nil $Nil $Nil $Nil $Nil Expenses $ (253,756 ) $ (54,979 ) $ (351,943 ) $ (1,945,540 ) $ (101,396 ) Loss from operations $ (253,756 ) $ (54,979 ) $ (351,943 ) $ (1,945,540 ) $ (101,396 ) Net Loss and Other Comprehensive Loss per Canadian GAAP $ (268,316 ) $ (23,415 ) $ (346,255 ) $ (1,946,089 ) $ (102,926 ) Basic and diluted (Loss) Per Share $ (0.01 ) $ (0.00 ) $ (0.01 ) $ (0.05 ) $ (0.00 ) Dividends Per Share $Nil $Nil $Nil $Nil $Nil Weighted Avg. Shares 41,823,509 41,613,920 41,613,920 40,997,133 39,557,350 Period-end Shares 42,613,920 41,613,920 41,613,920 41,613,920 39,557,350 Working Capital (deficiency) $ 26,021 $ 152,170 $ 32,679 $ 355,721 $ (69,918 ) Long-Term Debt $Nil $Nil $Nil $Nil $Nil Share Capital $ 784,442 $ 684,442 $ 684,442 $ 684,442 $ 100,735 Shareholders’ Equity (Capital Deficit) $ 29,388 $ 155,537 $ 53,940 $ 359,088 $ (69,918 ) Total Assets $ 53,024 $ 177,823 $ 84,334 $ 418,249 $ 23,748 3.A.3.Exchange Rates In this Annual Report, unless otherwise specified, all dollar amounts are expressed in Canadian Dollars (CDN$).The Government of Canada permits a floating exchange rate to determine the value of the Canadian Dollar against the U.S.
